*35This day came the parties aforesaid, by their attorneys, and all and singular the matters and things herein being heard and seen, and by the court fully understood, it seems to the court that there is error herein, in this, that a rule to plead was taken at the filing of the declaration. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence at the filing of the declaration, and that the plaintiff recover of the defendant his ■costs in this behalf expended, which is ordered to be certified to the said court.